        Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                          Criminal No.     5:19-CR-I27(GTS)

                V.                                 Plea Agreement

 VICTOR EHLERS,


                Defendant.



        The United States of America, by and through its counsel of record, the United States

Attorney for the Northern District of New York, and defendant Victor Ehlers (hereinafter "the

defendant"), by and through the defendant's counsel ofrecord, hereby enter into the following plea

agreement pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure:

1)      The Defendant's Obligations:

     a) Guilty Plea: The defendant will waive indictment and plead guilty to Counts One through

        Four of the information in Case No. 5:19-CR-127 (GTS), charging possession with

        intent to distribute and distribution of methamphetamine, a Schedule II controlled

        substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)(Count 1); possession of

        firearms in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)(Count 2);

        possession of firearms and ammunition by a prohibited person, in violation of 18 U.S.C.

        § 922(g)(3)(Count 3); and possession of unregistered firearms, in violation of26 U.S.C. §

        5861(d)(Count 4).

     b) Special Assessment: The defendant will pay an assessment of $100 per count of

        conviction pursuant to 18 U.S.C. § 3013. The defendant agrees to deliver a check or money

        order to the Clerk of the Court in the amount of $400, payable to the U.S. District Court,

        at the time of sentencing.
   Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 2 of 23




c) Compliance with Other Terms of Agreement: The defendant will comply in a timely

   manner with all of the terms of this plea agreement.

d) Forfeiture: Pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)(1), 26 U.S.C. § 5872, and 28

   U.S.C. § 2461(c), the defendant will consent to entry of an order directing forfeiture to the

   United States of the property described in the Forfeiture Allegation in the infonnation

   described above, or to any substitute assets, or to a money judgment, all as more fully set

   out below:


   (1)    $100 in U.S. currency;

   (2)    A Fabrique National Herstal 5.7 x 28 caliber rifle, bearing serial number FN062676,

          loaded with ammunition;

   (3)    A Spike's Tactical, Model ST15, multi caliber rifle with scope and mounted light,

          bearing serial number 44327, loaded with ammunition;

   (4)    An unloaded Marlin model 60,.22 caliber rifle, bearing serial number 12301923;

   (5)    An unloaded Mossberg 20 gauge shotgun, bearing serial number R620836;

   (6)    An unloaded Marlin Firearms Model 750, .22 caliber rifle, bearing serial number

          07351567;

   (7)    An unloaded CVA, Model Optima Elite, .223 rifle with mounted scope, bearing

          serial number 61-13-079776-36;

   (8)    An unloaded Remington Model 870, 12 gauge pistol grip shotgun with mounted

          light, bearing serial number AB824669M;

   (9)    An Anderson Manufacturing, Model AM-10, .308 caliber rifle, bearing serial

          number 141241, and related ammunition;

   (10)   A Ruger, Model SR-556 rifle, bearing serial number 591-01333;
        Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 3 of 23




        (11)    A Norinco, Model SKS 7.62 x 39 caliber rifle, bearing serial number 1603174;

        (12)    A Smith & Wesson, Model SD40VE, .40 caliber pistol, bearing serial number

               HET105D and assorted ammunition;

        (13)    A Ruger, Model Single Six, WIN .22 caliber revolver, bearing serial number

               310442;

        (14)   A Polymer 80 PF940C, 9 mm caliber fully automatic firearm (a machinegun),

               bearing no serial number;

        (15)   Additional assorted ammunition; and

        (16)   Three silencers.

        If any of the property described above, as a result of any act or omission of the defendant,

        either:(a)cannot be located upon the exercise of due diligence;(b)has been transferred or

        sold to, or deposited with, a third party;(c) has been placed beyond the jurisdiction of the

        court; (d) has been substantially diminished in value; or (e) has been commingled with

        other property which cannot be divided without difficulty, the United States of America

        shall be entitled to forfeiture ofsubstitute property pursuant to Title 21, United States Code,

        Section 853(p) and Fed. R. Grim. P. 32.2(e).

2)      The Governments Obligations:

     a) Non-prosecution for other offenses: For so long as the defendant's guilty plea and the

        sentence remain in effect, the government will not seek other federal criminal charges

        against the defendant based on conduct described in the information in Case No 5:19-

        CR-127(GTS)and/or in the paragraph of this agreement entitled "Factual Basis for

        Guilty Plea," occurring before the date on which the defendant signs this agreement.

        This agreement does not prevent the government from seeking charges based on other

        conduct.
        Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 4 of 23




     b) Compliance with Other Terms of Agreement: The government will comply in a timely

        manner with all of the tenns ofthis plea agreement.

3)      Potential Maximum Penalties: The defendant understands that the Court can impose the

following maximum penalties for the offenses to which the defendant agrees to plead guilty and

may be required to impose mandatory minimum terms of imprisonment, all as set out below:

Count One


     a) Maximum term of imprisonment:            Twenty (20) years, pursuant to 21 U.S.C.

        § 841(b)(1)(C).

     b) Maximum fine: $1,000,000.00 pursuant to 21 U.S.C. § 841(b)(1)(C).

Count Two


     a) Maximum term of imprisonment: Life in                 prison, pursuant to   18 U.S.C.

        § 924(c)(l)(A)(i).

     b) Minimum term of imprisonment: Five(5) years, to run consecutively to any other term

        of imprisonment imposed, pursuant to 18 U.S.C. §§ 924(c)(l)(A)(i) and 924(c)(1)(D).

     c) Maximum fine: $250,000 pursuant to 18 U.S.C. § 3571.

Count Three


     a) Maximum term of imprisonment: Ten (10) years, pursuant to 18 U.S.C. §§ 922(o)(l)

        and 924(a)(2).

     b) Maximum Fine: $250,000 pursuant to 18 U.S.C. § 3571.

Count Four


     a) Maximum term of imprisonment: Ten (10) years, pursuant to 26 U.S.C. § 5871.

     b) Maximum Fine: $250,000 pursuant to 18 U.S.C. § 3571.
         Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 5 of 23




Supervised release term: In addition to imposing any other penalty, the sentencing court must

require the defendant to serve a term of supervised release between three (3) years and life, to

begin after imprisonment. See 21 U.S.C. § 841(b)(1)(C). A violation of the conditions of

supervised release during that time period may result in the defendant being sentenced to an

additional term of imprisonment of up to five(5) years.

Other adverse consequences: Other adverse consequences may result from the defendant's

guilty plea as further described in paragraph F below.

4)      Elements of Offenses: The defendant understands that the following are the elements of

the offenses to which the defendant agrees to plead guilty. The defendant admits that the

defendant's conduct satisfies each and every one of these elements.

Count One


     a) That on or about the date set forth in the information, the defendant knowingly possessed

        a Schedule II controlled substance.


     b) That the defendant distributed or intended to distribute the controlled substance.

     c) That the substance the defendant distributed            or intended    to distribute   was

        methamphetam ine.

Count Two


     a) That on or about the date set forth in the information, the defendant committed a drug

        trafficking crime for which he might be prosecuted in a court of the United States.

     b) That defendant knowingly possessed a firearm in furtherance ofthat drug trafficking crime.
        Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 6 of 23




Count Three


     a) That on or about the date set forth in the information, the defendant knowingly possessed

        some or all of the firearms and ammunition listed in Count Three ofthe infonnation.


     b) At the time the defendant possessed the firearms and ammunition, he was an unlawful user

        of or addicted to a controlled substance as defined 21 U.S.C. § 802.

     c) The defendant's possession of the firearms and ammunition was in or affecting interstate

        or foreign commerce.

Count Four


     a) That the defendant knowingly possessed one or more firearms as defined in 26 U.S.C.

        § 5845.

     b) That the firearms were a machinegun and three silencers.

     c) That the defendant knew of the characteristics of the firearms, that is, that they were a

        machinegun and silencers.

     d) That the firearms were in operating condition.

     e) That the firearms were not registered to the defendant in the National Firearms Registration

        and Transfer Record.


5)      Factual Basis for Guilty Plea: The defendant admits the following facts, that those facts

demonstrate the defendant's guilt for the offenses to which the defendant is pleading guilty, and

that there are no facts establishing a viable defense to those offenses:

     a) During the month of March 2018, the defendant manufactured methamphetamine, a

        Schedule II controlled substance, at his residence on Cherry Street, in Lyons Falls, New

        York, on at least one occasion.
   Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 7 of 23




b) On or about March 22,2018, Individual A made contact with the defendant's relative, and

   inquired as to whether the defendant had methamphetamine available to sell to Individual

   A. The defendant's relative directed Individual A to go to the defendant's Cherry Street

   residence, and advised that the defendant was home and had methamphetamine available

   for sale. Individual A then traveled to the Cherry Street residence, and purchased a quantity

   of methamphetamine from the defendant for $100.

c) During both the manufacture and the sale of methamphetamine, as detailed above, the

   defendant maintained numerous firearms inside of his Cherry Street residence. The

   defendant possessed these firearms for various reasons, one of which was to further his

   drug trafficking activities.

d) On April 26, 2018, the defendant was in possession of the following:

   (1)    A Fabrique National Herstal 5.7 x 28 caliber rifle, bearing serial number FN062676,

          loaded with ammunition;

   (2)    A Spike's Tactical, Model ST15, multi caliber rifle with scope and mounted light,

           bearing serial number 44327, loaded with ammunition;

   (3)    An unloaded Marlin model 60,.22 caliber rifle, bearing serial number 12301923;

   (4)    An unloaded Mossberg 20 gauge shotgun, bearing serial number R620836;

   (5)    An unloaded Marlin Firearms Model 750,.22 caliber rifle, bearing serial number

          07351567;

   (6)    An unloaded CVA, Model Optima Elite, .223 rifle with mounted scope, bearing

          serial number 61-13-079776-36;

   (7)    An unloaded Remington Model 870, 12 gauge pistol grip shotgun with mounted

          light, bearing serial number AB824669M;
   Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 8 of 23




   (8)     An Anderson Manufacturing, Model AM-10, .308 caliber rifle, bearing serial

           number 141241, and related ammunition;

   (9)     A Ruger, Model SR-556 rifle, bearing serial number 591-01333;

   (10)    A Norinco, Model SKS 7.62 x 39 caliber rifle, bearing serial number 1603174;

   (11)    A Smith & Wesson, Model SD40VE, .40 caliber pistol, bearing serial number

           HET105D and assorted ammunition;

   (12)    A Ruger, Model Single Six, WIN .22 caliber revolver, bearing serial number

          310442;

   (13)    A Polymer 80 PF940C, 9 mm caliber fully automatic firearm (a machinegun),

           bearing no serial number;

   (14)    Additional assorted ammunition; and

   (15)    Three silencers.

e) At the time defendant possessed these firearms, he was an unlawful user of a controlled

   substance. Specifically, the defendant was using methamphetamine, a Schedule II

   controlled substance, on nearly a daily basis.

f) The firearms and ammunition listed at paragraphs (d)(l)-(14) above, traveled in interstate

   or foreign commerce prior to April 26, 2018.

g) As to the machinegun and silencers, the defendant knew of their characteristics, meaning

   that he knew the machinegun was capable of firing multiple rounds with a single trigger

   pull,, and that the silencers were silencers.

h) The machinegun and silencers were each in operating condition on April 26, 2018.

i) The machinegun and silencers were not registered in the National Firearms Registration

   and Transfer Record.
        Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 9 of 23




6)      Sentencing Stipulations:

     a) The parties agree that the defendant is personally accountable for at least 500 milligrams

        but less than 1 gram of Methamphetamine (actual), as that tenn is defined in the United

        States Sentencing Guidelines.

     b) The government will recommend a 2-level downward adjustment to the applicable federal

        sentencing guidelines offense level pursuant to U.S.S.G. §3E1.1(a) if,(i) through the time

        of sentencing, the government is convinced that the defendant has demonstrated

        "acceptance of responsibility" for the offense(s) to which the defendant is pleading guilty

        and all relevant conduct, as defined in U.S.S.G. § 1B1.3; and (ii) the government does not

        determine that the defendant, after signing this agreement, committed any other federal,

        state, or local crimes, or engaged in conduct that constitutes "obstruction of justice," as

        defined in U.S.S.G. § 3C 1.1.

     c) The government will move for a 1-level downward adjustment to the applicable federal

        sentencing guidelines offense level pursuant to U.S.S.G. § 3El.l(b) if the government is

        convinced that the defendant has accepted responsibility within the meaning of U.S.S.G.

        § 3El.l(a) and further assisted authorities in the investigation or prosecution of the

        defendant's own misconduct by timely notifying authorities ofthe defendant's intention to

        enter a plea of guilty, thereby permitting the government to avoid preparing for trial and

        permitting the government and the court to allocate their resources efficiently, and the

        defendant otherwise qualifies for such adjustment by having a combined offense level of

        16 or more before receipt of any acceptance of responsibility adjustment under U.S.S.G.

        §3El.l(a).
        Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 10 of 23




7)      Waiver of Rights to Appeal and Collateral Attack: The defendant waives(gives up)any

and all rights, including those conferred by 18 U.S.C. § 3742 and/or 28 U.S.C. §§ 2241 and 2255,

to appeal and/or to collaterally attack the following (except that the defendant does not waive the

right to raise a claim based on alleged ineffective assistance of counsel):

     a) The convictions resulting from the defendant's guilty plea;

     b) Any claim that the statutes to which the defendant is pleading guilty is unconstitutional;

     c) Any claim that the admitted conduct does not fall within the scope of the statute;

     d) Any sentence to a term of imprisonment of 111 months or less;

     e) Any sentence to a fine within the maximum permitted by law;

     f) Any sentence to a term of supervised release within the maximum permitted by law;

     g) Any order offorfeiture or restitution imposed by the Court that is consistent with governing

        law and is not contrary to the terms ofthis agreement.

Nothing in this appeal waiver is meant to be or should be construed as a representation of or

agreement concerning the appropriate sentence in this case.



A. Right to Counsel: The defendant has a right to assistance of counsel in connection with

     settlement of this case and understands that right. Defense counsel has advised the defendant

     of nature of the charges to which the defendant is agreeing to plead guilty and the range of

     possible sentences.

B. Waiver of Trial-Related Rights: The defendant has the following additional constitutional

     rights in connection with the charges in this case: (i) to be presumed innocent until proven

     guilty beyond a reasonable doubt;(ii) to plead not guilty; (iii) to trial by jury;(iv)to confront,

     cross-examine, and compel the attendance of witnesses at trial;(v)to present defense evidence;



                                                  10
      Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 11 of 23




   and (vi)to remain silent and be protected against compelled self-incrimination. The defendant

   understands that by pleading guilty, the defendant waives (gives up)these rights.

C. Court Not Bound bv Plea Agreement: This plea agreement is made pursuant to Rule

   11(c)(1)(A) of the Federal Rules of Criminal Procedure. The Court is neither a party to, nor

   bound by this Plea Agreement. The Court may accept or reject this Plea Agreement or defer a

   decision until it has considered the Presentence Investigation Report prepared by the United

   States Probation Office. If the Court rejects the provisions of this agreement permitting the

   defendant to plead guilty to certain charges in satisfaction of other charges, the Court will

   permit the defendant to withdraw the plea of guilty before sentencing, pursuant to Fed. R.

   Crim. P. 11(c)(5) &(d).

D. Court Not Bound bv Agreed-Upon Recommendations,Stipulations, and Requests: If this


   agreement contains any provisions under Fed. R. Crim. P. 11(c)(1)(B) by which the

   government agrees to recommend, stipulates, or agrees not to oppose the defendant's request,

   that a particular sentence or sentencing range is appropriate or that a particular provision ofthe

   federal sentencing guidelines, or a policy statement, or sentencing factor does or does not

   apply, such a recommendation, stipulation, or request does not bind the Court, which may

   make independent factual findings by a preponderance of the evidence and may reject such

   recommendations, requests, and stipulations between the parties. If the Court rejects one or

   more recommendations, stipulations, or requests, the defendant is not entitled to withdraw the

   defendant's plea of guilty and is not released from the obligations described in this agreement.

   Under such circumstances, the government reserves the right to support and defend, in

   connection with any post-sentencing proceedings, any decision the Court may make with




                                                11
      Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 12 of 23




   regard to the defendant's sentence, whether or not such decision is consistent with the

   government's recommendations, stipulations, or requests set out in this agreement.

E. Sentencing;


      a. Maximum terms of imprisonment: The defendant understands that the Court has

          discretion to impose a sentence within the statutory maximum sentence(s) set out in

          this agreement. If the defendant is pleading guilty to multiple charges, the Court may

          be required by law to have the sentences of imprisonment on the convictions resulting

          from those charges run consecutively to each other. Otherwise,the Court has discretion

          to have sentences of imprisonment run concurrently or consecutively. See 18 U.S.C. §

          3584.


      b. Mandatory minimum terms of imprisonment: If specified in this agreement, the

          conviction on one or more charges to which the defendant has agreed to plead guilty

          may require imposition ofa mandatory minimum term of imprisonment. In such cases,

          the court must impose a term of imprisonment no less than the required mandatory

          minimum term unless an exception to that requirement applies. Such exception may

          be dependent on a motion by the government.

      c. Section 851 Enhancements: The defendant understands that if the government has

          filed an information against the defendant as provided 21 U.S.C. § 851, alleging that

          the defendant has one or more final convictions for a felony drug offense, and, as part

          of this agreement, the defendant has admitted and/or affirmed that the defendant was

          so convicted, then, by pleading guilty, the defendant will lose the right to attack any

          sentence the court imposes by challenging any such prior conviction.

      d. Sentencing guidelines:



                                              12
Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 13 of 23




       i. The actual sentence to be imposed upon the defendant is within the discretion

          of the sentencing Court, subject to the statutory maximum and mandatory

          minimum penalties, as described above, and the provisions of the Sentencing

          Reform Act and the United States Sentencing Guidelines promulgated

          thereunder. While the Court is not bound to impose a sentence within the

          applicable sentencing guidelines range, it must take into account the sentencing

          guidelines, along with the other factors set forth in 18 U.S.C. § 3553(a).

      ii. Any estimate of the defendant's offense level, criminal history category, and

          sentencing guidelines range provided before sentencing is preliminary and is

          not binding on the parties to this agreement, the Probation Office, or the Court.

          Until the Probation Office has fully investigated the defendant's criminal

          history, it is not possible to predict with certainty the defendant's criminal

          history category and, in some cases, the defendant's offense level.

     iii. Under certain circumstances, the defendant's criminal history may affect the

          defendant's offense level under the federal sentencing guidelines. If the

          presentence investigation reveals that the defendant's criminal history may

          support an offense level different than an offense level stipulated in this

          agreement, the parties are not bound by any such stipulation as to the

          defendant's offense level and may advocate with respect to how the defendant's

          criminal history affects the offense level.

e. Factual findings: The defendant understands that the sentencing Court may make

   factual findings with respect to any and all sentencing factors and issues, including

   those referenced in the United States Sentencing Guidelines, whether or not such



                                        13
Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 14 of 23




   factors or issues have been admitted by the defendant or stipulated by the parties. In

   making those findings by a preponderance ofthe evidence, the Court may consider any

   reliable evidence, including hearsay. The Defendant understands that the sentence

   imposed may be determined based upon such judicial fact-finding.

f. Use of the Defendant's Statements: The defendant understands that the sentencing

   court may consider any statement that the defendant has made or makes in this Plea

   Agreement, during the guilty plea, to the Probation Office, and at sentencing when

   imposing sentence. In addition the government may be able to use the defendant's

   statements in this agreement and at the guilty plea and at sentencing in any criminal,

   civil, or administrative proceeding. For example, ifthe defendant fails to enter a guilty

   plea(as required by this agreement)or the defendant's guilty plea is later withdrawn or

   vacated for any reason other than the Court's rejection of this Plea Agreement under

   Fed. R. Crim. P. 11(c)(5), the government may introduce the defendant's statements

   into evidence in any prosecution. If, however, the Court rejects this Plea Agreement

   under Fed. R. Crim. P. 11(c)(5), and the defendant withdraws the guilty plea pursuant

   to Fed. R. Crim. P. 11(d)(2)(A), the government will not be permitted to use any of the

   defendant's statements in this Plea Agreement. To the extent that Rule 11(f) of the

   Federal Rules of Criminal Procedure and/or Rule 410 ofthe Federal Rules of Evidence


   are inconsistent with this paragraph, the defendant waives (gives up) any protections

   under those rules.


g. Government's Discretion to Recommend a Sentence: Unless a stipulation in this

   agreement explicitly limits the government's discretion with respect to its

   recommendations at sentencing, this agreement does not prevent the government from



                                        14
     Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 15 of 23




          urging the sentencing Court to find that a particular offense level, criminal history

          category, ground for departure, or guidelines range applies; from recommending a

          specific sentence within the applicable guidelines range as determined by the Court or

          as urged by the government; or, if the government deems appropriate, recommending

          that the Court impose a sentence above the applicable guidelines range.

      h. Sentencing-Reiated Information: The government has the right to advise the

          sentencing Court and the Probation Office of any information, in aggravation or

          mitigation of sentencing, whether or not encompassed within the count(s)to which the

          defendant has agreed to plead guilty, subject only to the limitation described in

          U.S.S.G. § IB 1.8. No stipulation in this plea agreement limits the obligations of both

          parties to ensure that the sentencing Court has all information pertinent to its

          determination of an appropriate sentence. The parties may provide any factual

          information relevant to sentencing to the Probation Office and/or to the Court, without

          limitation, before or after the completion of the Presentence Investigation Report. The

          parties agree that the submission of such information shall not be deemed "advocacy"

          in violation of any stipulation in this plea agreement.

      i. Supervised Release Term and Conditions: if the defendant is placed on supervised

          release, under some circumstances, including the defendant's violation of one or more

          supervised release conditions, the Court may extend the term ofsupervised release, and

          may modify, reduce, or enlarge the conditions of such release.

F. Other Adverse Consequences: The following are some examples of the adverse

  consequences of pleading guilty other than the sentence imposed by the Court, along with any

  Judicial order of forfeiture and/or restitution:



                                                15
Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 16 of 23




a. Conviction of a felony may result in the loss of civil rights, including, but not limited

   to, the right to vote and the right to possess firearms.

b. Ifthe defendant is not a United States citizen, such conviction may result in deportation

   or removal from the United States, may bar readmission to the United States if the

   defendant leaves the country, and may result in a denial of a pending or future

   application for citizenship. If the defendant is a naturalized citizen, such conviction

   may result in denaturalization, followed by deportation or removal from the United

   States.   Under federal law, removal or deportation may be an almost certain

   consequence of a conviction for a broad range of federal offenses, including, but not

   limited to, aggravated felonies, as defined in 8 U.S.C. § 1101(a)(43), and crimes of

   moral turpitude, which includes crimes involving fraud.            Removal and other

   immigration consequences are the subject ofa separate proceeding. No one, including

   the defendant's attorney and the Court, can predict with certainty the effect of the

   conviction resulting from this agreement on the defendant's immigration status. The

   defendant understands this uncertainty and nonetheless wishes to plead guilty

   regardless of any immigration consequences that the guilty plea may entail, even ifthe

   consequence is the defendant's automatic removal from the United States.

c. A felony conviction may adversely affect the defendant's ability to hold certain

   professional licenses and may impair the defendant's ability to do business with federal,

   state, and local governments or to receive benefits from such governments.



There may be other adverse consequences as well, some ofthem unforeseeable. It may be

difficult or impossible to predict all of the adverse consequences of the defendant's guilty



                                         16
      Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 17 of 23




       plea. The defendant agrees that any resulting adverse consequences, whether or not

       foreseen or foreseeable, will not provide a basis for withdrawing from the guilty plea

       described in this agreement or otherwise challenging the resulting conviction and sentence.

G. Restitution: Independent of any agreement to pay restitution, and whether there is any such

   agreement, the sentencing Court may be required to order that the defendant pay restitution to

   any victim of the offense(s) of conviction under the Mandatory Victim Restitution Act, 18

   U.S.C. § 3663A. In addition, the sentencing Court may have the authority to order that the

   defendant pay restitution to any victim of the offense(s) of conviction pursuant to 18 U.S.C.

   §§ 3663 & 3664. In any case involving a conviction for a sexual exploitation offense in chapter

   110 of title 18 of the United States Code, the Court must order restitution for the full amount

   ofthe victim's losses as determined by the court. The victim's losses include, but are not limited

   to medical services related to physical, psychiatric, or psychological care; physical or

   occupational therapy or rehabilitation; necessary transportation, temporary housing, and child

   care expenses; lost income; attorney's fees and other costs; and any other losses suffered by

  ■ the victim as a proximate result of the offense. The restitution payment will be in addition to

   any other civil or criminal penalty authorized by law.

H. Forfeiture: If the defendant has agreed to forfeiture of assets, the defendant agrees to the

   following terms and conditions:

       a. The defendant hereby forfeits, to the United States, all right, title, and interest of any

          nature in any and all assets that are subject to forfeiture, including substitute assets, as

           set forth above, whether those assets are in the possession or control of the defendant,

          a nominee, or some other third party.




                                                17
Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 18 of 23




b. The defendant consents to the entry of an order of forfeiture of the assets described

   above.


c. The defendant is aware that pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of

   Criminal Procedure, a preliminary order of forfeiture becomes final as to a given

   defendant at sentencing or at any time before sentencing ifthe defendant consents. The

   defendant consents that the preliminary order of forfeiture in this case shall become

   final as to the defendant before sentencing, as of the date the preliminary order of

   forfeiture is entered by the Court. The defendant understands that the government,

   upon entry of the preliminary order offorfeiture, will address any potential third party

   claims pursuant to Rule 32.2(c), and seek to finalize forfeiture.

d. Forfeiture of the defendant's assets will not satisfy all, or any portion of, a fine,

   restitution, or other monetary penalty that the Court may impose upon the defendant in

   addition to forfeiture. Satisfaction of all, or any portion of, any restitution, fine, or

   other penalty that the Court may impose upon the defendant in addition to forfeiture

   will not satisfy all, or any portion of, any forfeiture judgment ordered by the Court.

e. In the event that any successful claim is made, by any third party, to the assets described

   above, the defendant agrees to forfeit substitute assets equal in value to the assets

   transferred to any such third party. The defendant agrees that forfeiture of substitute

   assets shall not be deemed an alteration of the Defendant's sentence.

f. The defendant agrees to cooperate with the United States by taking whatever steps are

    necessary to pass clear title to the United States of any forfeitable assets, including but

    not limited to, surrendering title; completing any documents or legal proceedings

   required to transfer assets to the United States; and taking necessary steps to ensure that



                                          18
       Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 19 of 23




           assets subject to forfeiture are not sold, disbursed, expended, destroyed, damaged,

           hidden or otherwise made unavailable for forfeiture or removed beyond the Jurisdiction

           of the Court.


        g. The defendant waives the right to ajury trial on the forfeiture of assets. The defendant

           waives all constitutional, legal, and equitable defenses to the forfeiture of assets, as

           provided by this agreement, in any proceeding, including but not limited to any

           jeopardy defense or claim of double jeopardy or any claim or defense under the Eighth

           Amendment to the United States Constitution, including any claim ofan excessive fine.

        h. The defendant acknowledges that the government may institute civil or administrative

           proceedings against any or all of the defendant's forfeitable assets, including, but not

           limited to substitute assets and any forfeitable assets not identified by the defendant,

           and agrees not to contest any such forfeiture proceedings.

        i. The defendant represents and warrants that the defendant has no direct or indirect

           interest in any property, real or personal, or other asset subject to forfeiture by virtue

           ofthis plea agreement, other than those listed above.

        j. In the event the government determines that the defendant has breached any condition

           ofthis plea agreement, none ofthe forfeited property shall be returned to the defendant,

           nor shall the defendant assert any claim to the forfeited property. The defendant shall

           not reacquire any forfeited property, directly or indirectly, through family members,

           nominees, friends, or associates.

I.   Determination of Financial Condition and Payment of Interest and Penalties;


        a. In order to facilitate the collection of financial obligations to be imposed in connection

           with this prosecution, the defendant agrees fully to disclose all assets in which the



                                                 19
     Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 20 of 23




         defendant has any interest or over which the defendant exercises control, directly or

         indirectly, including those held by a spouse, nominee, or other third party.

      b. The defendant will promptly submit a complete, accurate, and truthful financial

         statement to the United States Attorney's Office, in a form it provides and as it directs.

      c. The defendant authorizes the United States Attorney's Office to obtain a credit report

         on the defendant in order to evaluate the defendant's ability to satisfy any financial

         obligation imposed by the Court.

      d. Interest and penalties may accrue, as a matter oflaw, on any unpaid financial obligation

         imposed as part ofthe defendant's sentence, from as early as the date of sentencing.

J. Remedies for Breach:


      a. Should the government determine that the defendant, after the date the defendant has

         signed this plea agreement, (i) has committed any further crime or violated any

         condition of release or supervision imposed by the Court(whether or not charged);(ii)

         has given false, incomplete, or misleading testimony or information; or (iii) has moved

         to withdraw the defendant's guilty plea for reasons other than those described in this

         agreement or otherwise has breached any term or condition of this plea agreement or

         supplemental agreements with the government, the government will have the right, in

         its sole discretion, to void this agreement, in whole or in part. In the event of such

         breach, the defendant will remain obligated to plead guilty and otherwise comply with

         the terms ofthis agreement and will not be permitted to withdraw the defendant's guilty

         plea under this agreement. The defendant will be subject to prosecution for any federal

         criminal violation of which the government has knowledge, including but not limited




                                              20
Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 21 of 23




   to charges that this Office has agreed to dismiss or not to prosecute under this

   agreement.

b. If the defendant breaches this agreement, the government will have the following

   remedies, among others, available to it:

   i. To bring prosecution for any federal criminal offenses dismissed or not prosecuted

      under this agreement. The defendant waives(gives up)any defense or objection to

      the commencement of any such prosecution that is not time-barred by the

      applicable statute of limitations as of the date on which the defendant signed this

      plea agreement, notwithstanding the expiration ofthe statute of limitations between

      the signing of the agreement and the commencement of any such prosecution.

   ii. In connection with any such prosecution,any information,statement,and testimony

      provided by the defendant,and all leads derived therefrom, may be used against the

      defendant, without limitation and without regard to any rights the defendant may

      have under Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410.

   iii. To utilize any information, statement, or testimony provided by the defendant in

      any proceeding, including at sentencing, notwithstanding U.S.S.G. § IB 1.8;

   iv. To advocate if, and how,any particular adjustment or specific offense characteristic

      affects the applicable Sentencing Guidelines range without regard to any contrary

      stipulations contained in this agreement;

   V. To refrain from making any sentencing-related motion favorable to the defendant

      without regard to any provision in this agreement obligating the government to

      consider making or make such motion upon fulfillment of certain conditions;




                                       21
      Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 22 of 23




          vi. To urge the sentencing Court to take the defendant's breach into account when

                imposing sentence;

          vii.To recommend any sentence the government deems appropriate, even if such

                recommendation is at odds with any stipulation in this agreement.

K. Limitations; This agreement is between the United States Attorney's Office for the Northern

   District of New York and the defendant. References to "the government" in this agreement

   refer only to that Office. This agreement does not bind any other federal, state, or local

   prosecuting authorities. Furthermore, this agreement does not prohibit the United States, any

   agency thereof, or any third party from initiating or prosecuting any civil or administrative

   proceedings directly or indirectly involving the defendant, including, but not limited to,

   proceedings by the Internal Revenue Service relating to potential civil tax liability, proceedings

   relating to the forfeiture of assets, and proceedings by the Department of Homeland Security,

   Bureau of Citizenship and Immigration Services relating to the immigration status of the

   defendant.


L. Agreement Must be Signed; Modifications Must be Written or on the Record: This


   agreement,to become effective, must be signed by all ofthe parties listed below. No promises,

   agreements, terms, or conditions other than those set forth in this plea agreement will be

   effective unless memorialized in writing and signed by all parties or confirmed on the record

   before the Court.


M. Agreement to Plead Guilty Voluntary: The defendant acknowledges reading each of the

   provisions of this plea agreement with the assistance ofcounsel and understands its provisions.

   The defendant further acknowledges that the defendant's agreement to plead guilty is voluntary




                                                22
   Case 5:19-cr-00127-GTS Document 27 Filed 04/04/19 Page 23 of 23




  and did not result from any force, threat, or promises (other than the promises in this plea

  agreement and any written supplemental agreements or amendments).



GRANT C. JAQUITH
United States Attorney



Katherine A. King
                                                                    4/4/zol?
                                                                   Date   '
Assistant United States Attorney
Bar Roll No. 700150




'ictor Ehlers
Defendant



                                                                      3/arM
Randi J. Bianco                                                    Date
Attorney for Defendant
Bar Roll No. 507514




                                            23
